     Case 3:19-cv-00275-GPC-WVG Document 27 Filed 09/10/21 PageID.1016 Page 1 of 24




 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     VIVIAN OMILIA CATHEY,                                Case No.: 3:19-CV-275-GPC-WVG
12                                         Plaintiff,
                                                            ORDER DECLINING TO ADOPT
13     v.                                                   MAGISTRATE JUDGE’S REPORT
                                                            AND RECOMMENDATIONAND
14     ANDREW SAUL, Commissioner of
                                                            GRANTING PLAINTIFF’S MOTION
       Social Security,
15                                                          FOR SUMMARY JUDGMENT AND
                                        Defendant.          DENYING DEFENDANT’S CROSS-
16
                                                            MOTION FOR SUMMARY
17                                                          JUDGMENT
18
                                                            [Dkt. Nos. 18, 20.]
19
20           On February 6, 2019, Plaintiff Vivian Omilia Cathey (“Plaintiff”) filed this action
21     seeking judicial review of the Commissioner of Social Security’s final decision denying
22     Plaintiff’s application for disability insurance benefits (“DIB”) under Title II of the Social
23     Security Act (“Act”). (Dkt. No. 1, Compl.)
24           Plaintiff filed a motion for summary judgment. (Dkt. No. 18.) Defendant then
25     filed a cross motion for summary judgment and opposition to Plaintiff’s motion for
26
27
                                                        1
28                                                                                3:19-CV-275-GPC-WVG
     Case 3:19-cv-00275-GPC-WVG Document 27 Filed 09/10/21 PageID.1017 Page 2 of 24




 1     summary judgement. (Dkt. No. 20.) Plaintiff filed a reply to Defendant’s opposition.1
 2     (Dkt. No. 21.) On April 30, 2021, Magistrate Judge William V. Gallo issued a report and
 3     recommendation (“Report”) recommending that the Court grant Defendant’s motion for
 4     summary judgment and deny Plaintiff’s motion for summary judgment. (Dkt. No. 24.)
 5     Plaintiff filed objections to the Report on May 20, 2021, (Dkt. No. 25), and Defendant
 6     filed a reply to Plaintiff’s objections, (Dkt. No. 26). Having reviewed the parties’
 7     arguments, the record, and the applicable law, the Court DECLINES TO ADOPT the
 8     Magistrate Judge’s Report and GRANTS Plaintiff’s motion for summary judgment,
 9     DENIES Defendant’s motion for summary judgment, and REMANDS for further
10     proceedings.
11                                           LEGAL STANDARD
12         I.   Standard of Review of Magistrate Judge’s Report and Recommendation.
13              The district court’s duties in connection with a Report from a magistrate judge are
14     set forth in Federal Rules of Civil Procedure 72(b) and 28 U.S.C. § 636(b). The district
15     court “may accept, reject or modify, in whole or in part, the findings and
16     recommendations made by the magistrate.” 28 U.S.C. § 636(b). The district court need
17     not review de novo those portions of a Report to which neither party objects. See Wang
18     v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir. 2005); United States v. Reyna-Tapia, 328
19     F.3d 1114, 1121–22 (9th Cir. 2003) (en banc). When no objections to a Report are made,
20     the Court may assume the correctness of the magistrate judge’s findings of fact and
21     decide the motion on the applicable law. Campbell v. U.S. Dist. Ct. for the N. Dist. Of
22     California, 501 F.2d 196, 206 (9th Cir. 1974); Johnson v. Nelson, 142 F. Supp. 2d 1215,
23     1217 (S.D. Cal. 2001). Here, because Plaintiff filed an objection to the Magistrate
24
25
       1
26       The Court will construe Plaintiff’s reply to Defendant’s opposition to Plaintiff’s motion for summary
       judgment as Plaintiff’s opposition to Defendant’s motion for summary judgment.
27
                                                           2
28                                                                                        3:19-CV-275-GPC-WVG
     Case 3:19-cv-00275-GPC-WVG Document 27 Filed 09/10/21 PageID.1018 Page 3 of 24




 1     Judge’s Report, the Court will make a de novo determination of those portions of the
 2     report to which objections were made.
 3     II.      Standard of Review of Commissioner’s Final Decision
 4              Section 205(g) of the Act permits unsuccessful claimants to seek judicial review of
 5     the Commissioner’s final agency decision. 42 U.S.C. § 405(g). The reviewing court may
 6     enter a judgment affirming, modifying, or reversing the Commissioner’s decision, and
 7     may also remand the matter to the Commissioner of Social Security for further
 8     proceedings. Id.
 9              The scope of the reviewing court is limited; it may only “set aside the ALJ’s2
10     denial of benefits . . . when the ALJ’s findings are based on legal error or are not
11     supported by substantial evidence in the record as a whole.” Parra v. Astrue, 481 F.3d
12     742, 746 (9th Cir. 2007) (internal quotations omitted). “‘Substantial evidence’ means
13     more than a mere scintilla, but less than a preponderance, i.e., such relevant evidence as a
14     reasonable mind might accept as adequate to support a conclusion.” Robbins v. Soc. Sec.
15     Admin., 466 F.3d 880, 882 (9th Cir. 2006). However, “[w]here evidence is susceptible to
16     more than one rational interpretation, it is the ALJ’s conclusion that must be upheld.”
17     Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).
18 III.         Determination of Disability
19              For the purposes of the Social Security Act, a claimant is disabled if she is unable
20     “to engage in any substantial gainful activity by reason of any medically determinable
21     physical or mental impairment which can be expected to result in death or which has
22     lasted or can be expected to last for a continuous period of not less than 12 months.” 42
23     U.S.C. § 423(d)(1)(A). In order to determine whether a claimant meets this definition,
24     the ALJ employs a five-step sequential evaluation. 20 C.F.R. § 404.1520(a). If the ALJ
25
26
       2
           Administrative Law Judge
27
                                                       3
28                                                                                3:19-CV-275-GPC-WVG
     Case 3:19-cv-00275-GPC-WVG Document 27 Filed 09/10/21 PageID.1019 Page 4 of 24




 1     determines that a claimant is either disabled or not disabled at a step in the process, the
 2     ALJ does not continue on to the next step. See 20 C.F.R. § 404.1520(a); Bray v. Comm’r
 3     of Soc. Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009). In brief, the ALJ considers
 4     whether the claimant is disabled by determining: (1) whether the claimant is “doing
 5     substantial gainful activity”; (2) whether the claimant has a “severe, medically
 6     determinable physical or mental impairment . . . or a combination of impairments that is
 7     severe” and that has lasted for more than 12 months; (3) whether the impairment “meets
 8     or equals” one of the listings in the regulations; (4) whether, given the claimant’s residual
 9     functional capacity (“RFC”), the claimant can still do his or her “past relevant work”; and
10     (5) whether the claimant “can make an adjustment to other work.” 20 C.F.R. §
11     404.1520(a)(4)(i)-(v). Between steps three and four, the ALJ must, as an intermediate
12     step, assess the claimant’s RFC. See 20 C.F.R. § 404.1520(e); Bray, 554 F.3d at 1222–
13     23; Garrison v. Colvin, 759 F.3d 995, 1011 (9th Cir. 2014). The burden of proof is on
14     the claimant at steps one through four but shifts to the Commissioner at step five. Bray,
15     554 F.3d at 1222.
16                                                BACKGROUND
17         I.   Procedural History
18              On September 22, 20123, Plaintiff filed an application for disability insurance
19     benefits (“DIB”) under Title II of the Social Security Act. (Dkt. No. 11-5, Administrative
20     Record (“AR”) 241–42.) Plaintiff alleges she became unable to work due to her
21     disability on July 1, 2008. (Id.) Plaintiff’s application was denied initially and upon
22     reconsideration. (Dkt. No. 11-4, AR 108–11, 114–18.) Plaintiff filed a request for a
23     hearing on May 6, 2013 before an ALJ. (Id., AR 120–21, 140.) On February 14, 2014,
24
25     3
        Plaintiff, the first ALJ, and the Magistrate Judge state that Plaintiff filed her application for DIB on
26     September 21, 2012. (Dkt. No. 1 at 2; Dkt. No. 11-3, AR 83; Dkt. No. 24 at 5.) However, her DIB
       application indicates that it was filed on September 22, 2012. (Dkt. No. 11-5, AR 241–42.)
27
                                                             4
28                                                                                            3:19-CV-275-GPC-WVG
     Case 3:19-cv-00275-GPC-WVG Document 27 Filed 09/10/21 PageID.1020 Page 5 of 24




 1     the ALJ (“first ALJ”) issued an unfavorable decision finding that Plaintiff was not
 2     disabled under the Act through December 31, 2012, the date last insured. (Dkt. No. 11-3,
 3     AR 83–93.) Plaintiff then requested the Appeals Council review the ALJ’s decision.
 4     (Dkt. No. 11-4, AR 170.) The Appeals Council vacated the decision and remanded the
 5     case to the ALJ. (Dkt. No. 11-3, AR 98–102.) A second hearing before a different ALJ
 6     (“second ALJ”) was held on August 29, 2017. (Dkt. No. 11-4, AR 210). On February
 7     26, 2018, the second ALJ issued an unfavorable decision finding that Plaintiff was not
 8     disabled through her date last insured, December 31, 2012. (Dkt. No. 11-2, AR 15–22.)
 9     Plaintiff’s second request for review was denied by the Appeals Council, making the
10     second ALJ decision’s final. (Id., AR 1–5.) Plaintiff then filed this action pursuant to 42
11     U.S.C. § 405(g).
12     II.   Medical History
13           A.     Treating Physicians’ Medical Records
14           The earliest medical records in the Administrative Record date back to September
15     13, 2000, when Plaintiff was diagnosed with bilateral wrist tendonitis and early ganglion
16     cysts. (Dkt. No. 11-7, AR 437–38.) Plaintiff was examined by Dr. Nusrt Rajput, M.D.,
17     approximately every two weeks until November 20, 2000. (Id., AR 425–36.) Dr. Rajput
18     prescribed Naproxen and physical therapy, and instructed modified work, specifically
19     restricting the use of tweezers and air tools with Plaintiff’s left hand. (Id.) On November
20     21, 2000, Dr. Rajput referred Plaintiff to Dr. Greg Balourdas, M.D., a hand specialist, for
21     evaluation and treatment. (Id., AR 423.)
22           Dr. Balourdas initially examined Plaintiff on November 29, 2000. (Id., AR 416–
23     19.) Upon physical examination, he observed a “suggestion of fullness over the left
24     dorsal wrist, without a distinct ganglion,” and “slight tenderness over the extensor
25     forearm and the trapezial musculature, with full forearm, elbow, and shoulder range of
26     motion.” (Id., AR 418.) Dr. Balourdas assessed that the symptoms of Plaintiff’s right
27
                                                    5
28                                                                              3:19-CV-275-GPC-WVG
     Case 3:19-cv-00275-GPC-WVG Document 27 Filed 09/10/21 PageID.1021 Page 6 of 24




 1     extremity had been resolved, and observed “residual evidence of a possible tendinitis,
 2     ganglion cyst and associate ligament laxity at the scapholunate interval.” (Id.) He noted
 3     that her symptoms appear to be improving. (Id.) He prescribed an MRI scan to rule out a
 4     ligament injury or the presence of a ganglion. (Id., AR 419.) He instructed Plaintiff to
 5     continue her medication and use a splint and to be on modified duty. (Id., AR 416, 419.)
 6     On January 16, 2001, the MRI scan of the left wrist revealed that Plaintiff had a “trace
 7     amount of fluid within the dorsal aspect of the radiocarpal joint space” but no ganglion
 8     cyst or ligament injury was found. (Id., AR 420.)
 9           On February 1, 2001, Dr. Balourdas reexamined Plaintiff and noted she had
10     returned to full duty. (Id., AR 415.) He observed that Plaintiff was “feeling better” with
11     “less pain”, “less tingling in tips” but still “painful with weight bearing through extended
12     wrist.” (Id.) Six weeks after returning to full duty, on March 19, 2001, Dr. Balourdas
13     noted “minimal residual dorsal wrist swelling, without a distinct ganglion” with full
14     range of motion of the left hand, wrist and forearm with some “discomfort over the dorsal
15     wrist at the end of full extension. (Id., AR 412.) She discontinued taking Naprosyn
16     about two weeks ago and had no increase in symptoms since discontinuing her
17     medication. (Id.) He noted that it is reasonable that she might require over the counter
18     anti-inflammatories for any mild symptoms that may flare up. (Id., AR 413.) Dr.
19     Balourdas concluded that Plaintiff “has no work preclusions and is capable of performing
20     her usual work and of competing in the open labor market without limitations.” (Id.)
21           Approximately five years later, on July 24, 2006, because Plaintiff’s left wrist
22     symptoms worsened, she was seen again by Dr. Balourdas. (Id., AR 530–36.) She
23     complained of “numbness over the dorsum of the hand and radiating proximally to the
24     trapezial musculature” describing the pain as “burning.” (Id., AR 531.) She stated she
25     drops objects and her symptoms increase at night. (Id.) She had also stopped working
26     two weeks prior. (Id.) Upon physical examination, Dr. Balourdas found remarkable
27
                                                     6
28                                                                              3:19-CV-275-GPC-WVG
     Case 3:19-cv-00275-GPC-WVG Document 27 Filed 09/10/21 PageID.1022 Page 7 of 24




 1     swelling over the dorsal left wrist, and “tenderness to palpation at the site of the cyst as
 2     well as over the extensor forearm and into the lateral elbow.” (Id., AR 532.) She had full
 3     range of motion of the shoulder, elbow, forearm, and wrist. (Id.) He assessed that
 4     Plaintiff suffers from “local symptoms probably related to a dorsal wrist ganglion.” (Id.)
 5     He concluded that he would “first focus on the dorsal wrist ganglion” and request
 6     electrodiagnostic studies due to Plaintiff’s subjective complaints which sounded more
 7     neurogenic in origin. (Id., AR 533.) Dr. Balourdas also opined that it was unlikely for
 8     Plaintiff to “experience significant permanent impairment at the conclusion of treatment.”
 9     (Id.) Dr. Balourdas saw her again on August 2, 2006, and September 14, 2006 with no
10     change in her condition. (Id., AR 527, 529.)
11           On September 19, 2006, Dr. Balourdas performed an excision of Plaintiff’s left
12     dorsal wrist ganglion. (Id., AR 525–26.) Following the operation, from September 21,
13     2006 to December 18, 2006, Plaintiff was routinely seen by Dr. Balourdas. (Id., AR
14     485–498, 519–524). According to Dr. Balourdas’ observation, initially, Plaintiff was
15     improving as expected, (id., AR 523, 524, 521), but then assessed that she improved
16     slower than expected. (Id., AR 519, 520, 522.) One month post-op, on October 19,
17     2006, it was noted that Plaintiff did not attend physical therapy due to lack of
18     communication and was discouraged because of the persistent mass and discomfort. (Id.,
19     AR 522.) At that time, Dr. Balourdas’ objective findings noted thickened scar at the
20     surgical site, tender to palpation, no appreciable fluctuance, no ganglion recurrence, and
21     satisfactory grip strength at this point. (Id.) On November 9, 2006, Plaintiff reported she
22     was doing well with therapy, had not yet returned to modified work, and still had some
23     thickness and discomfort at the surgical site. (Id., AR 521.) Dr. Balourdas noted scar
24     softening and near full range of motion and no discomfort with grip effort. (Id.) On
25     November 27, 2006, Plaintiff continued improving despite denial of authorization for
26     further therapy. (Id., AR 520.) She was also taking Daypro to relieve her symptoms.
27
                                                      7
28                                                                                3:19-CV-275-GPC-WVG
     Case 3:19-cv-00275-GPC-WVG Document 27 Filed 09/10/21 PageID.1023 Page 8 of 24




 1     (Id.) She had discomfort with wrist extensions and occasional numbness in her fingers
 2     and soreness in the trapezial left muscle. (Id.) On December 18, 2006, Plaintiff reported
 3     doing better, taking Daypro and was able to tolerate more activities without discomfort.
 4     (Id., AR 519.) At this time, she was anxious to return to work. (Id.) Dr. Balourdas noted
 5     that the surgical site was still tender, the scar more supple and range of motion was still
 6     limited in flexion. (Id.)
 7             From January 2007 to May 2007, Dr. Balourdas continued to examine Plaintiff and
 8     noted her condition worsened with a full return to work and began using anti-
 9     inflammatory and muscle relaxants. (Id., AR 515-18.) On June 14, 2007, Plaintiff
10     continued to experience left upper extremity pain and discomfort with constant pinch and
11     fine manipulation and her level of discomfort was intolerable on busy days. (Id., AR
12     514.) Dr. Balourdas noted that physical therapy offered some relief and Plaintiff was
13     again placed on modified duty. (Id., AR 514.) In July 2007, Dr. Balourdas noted that her
14     condition had worsened noting “[p]uzzling activity intolerance” and possible recurrent
15     ganglion but key concerns were myofascial dysfunction proximally. (Id., AR 513.) He
16     imposed more restrictions on work activity. (Id.) At the next visit on August 9, 2007,
17     Plaintiff had been off work due to unavailability of restricted work and she continued to
18     have fullness over the left trapezial muscle and severe pain in left shoulder/trapezial
19     muscle. (Id., AR 512.) Therefore, Dr. Balourdas assessed that further workup was
20     warranted with a cervical spine and shoulder x-ray and an MRI scan and a general
21     orthopedic consultation. (Id.) On August 16, 2007, x-rays revealed a cervical rib which
22     may explain her left upper extremity symptoms. (Id., AR 511.) The MRI was normal but
23     Dr. Balourdas requested neurologic evaluation due to her cervical rib findings. (Id., AR
24     510.)
25             On October 16, 2007, Richard Ostrup, MD, examined Plaintiff for a neurosurgical
26     evaluation. (Id., AR 481–84.) Dr. Ostrup noted that Plaintiff has a prominent cervical rib
27
                                                     8
28                                                                               3:19-CV-275-GPC-WVG
     Case 3:19-cv-00275-GPC-WVG Document 27 Filed 09/10/21 PageID.1024 Page 9 of 24




 1     on her left, and that “this certainly could be accounting for a component of her
 2     problems.” (Id., AR 483.) He opined that Plaintiff should be offered surgical
 3     intervention. (Id.) However, Plaintiff was anxious, and declined surgery. (Id., AR 559.)
 4           On November 1, 2007, Dr. Balourdas examined Plaintiff after she was seen by Dr.
 5     Richard Ostrup. (Id., AR 509.) Plaintiff expressed anxiety about any surgery as Dr.
 6     Ostrup suggested possible benefits from a surgery but was not overly optimistic. (Id.)
 7     On the same day, Dr. Balourdas wrote a Comprehensive Hand and Upper Extremity
 8     Evaluation, Permanent and Stationary Report that Plaintiff “suffers impairment in
 9     strength . . . related to discomfort involving the left upper extremity with both recurrent
10     ganglion cyst and probable thoracic outlet syndrome diagnoses.” (Id., AR 506.) He
11     assessed Plaintiff’s condition to be “permanent and stationary” and her modified duty
12     should now be permanent. (Id., AR 505-06.) He indicated that Plaintiff “should avoid
13     tasks which require fine manipulation and dexterity or constant pinch limited to no more
14     than 15 minutes every two hours with the left hand. She should limit repetitive lifting,
15     gripping or pinching with the left hand to no more than 15 minutes out of every hour. On
16     the left she should avoid repetitively gripping or lifting anything greater than 5 pounds.”
17     (Id., AR 506.)
18           On January 10, 2008, Dr. Balourdas examined Plaintiff for the final time and
19     provided a Final Report Addendum. (Id., AR 500.) He found that “no ratable
20     impairments result[ed]” when utilizing the AMA Guide sections. (Id.) However, he
21     opined that “while the [AMA] Guides do not provide weight for grip strength as a source
22     of impairment, clearly [Plaintiff] suffers impairment and has functional deficit.” (Id.)
23           Between July 2007 and October 2012, Plaintiff was treated at Kaiser Permanente
24     for abnormal glucose, chronic rhinitis, constipation, diffuse cystic mastopathy, irritable
25     bowel syndrome, myalgia and myositis, uterine leiomyoma, myofascial pain syndrome
26     and a variety of different ailments. (Dkt. No. 11-8, AR 566; AR 610.)
27
                                                     9
28                                                                               3:19-CV-275-GPC-WVG
 Case 3:19-cv-00275-GPC-WVG Document 27 Filed 09/10/21 PageID.1025 Page 10 of 24




 1         From October 7, 2009 through September 9, 2010, Plaintiff was seen by Mary
 2   Grehian Yoo, MD, an internist, for shoulder and neck pain and diagnosed with cervical
 3   radiculopathy. (Id., AR 600-03; 667-70.) At the initial visit on October 7, 2009, Dr.
 4   Grehian referred Plaintiff to radiology for MRIs of the neck and lower back, physical
 5   therapy for neck and back, neurology for arm numbness and physical medicine for
 6   possible injection of back. (Id., AR 662.) In September 2010, Plaintiff was prescribed
 7   Nortriptyline as it helped with the myofascial pain syndrome and she was also referred to
 8   acupuncture. (Id., AR 601, 603.) From October 16, 2009 through January 15, 2010,
 9   Plaintiff engaged in physical therapy for shoulder pain. (Id., AR 609, 636-38, 648, 640-
10   42; 646-50; 657-61.) An MRI of lumbar spine and cervical spine was conducted on
11   October 29, 2009. (Id., AR 650-51.) Plaintiff was also seen by a neurologist, Linda
12   Jeannette Jaffe, M.D. on November 3, 2009. (Id., AR 652.)
13         From October 26, 2009, to January 15, 2010, Plaintiff was also seen for her
14   chronic neck and left upper extremity pain by Dr. Yvonne Marie Aube, M.D., a
15   Physiatrist. (Id., AR 639-40; AR 643-45; 653-57.) Dr. Aube diagnosed Plaintiff with
16   myofascial pain syndrome, rotator cuff syndrome or left shoulder impingement, cervical
17   spondylosis. (Id., AR 639.) She was treated with “trigger point injection the left upper
18   trapezius and left subacromial injection.” (Id., AR 639.) These injections helped her
19   pain symptoms. (Id., AR 639-40; 645.) Dr. Aube noted that if the symptoms increase,
20   she anticipated an MRI of the left shoulder and an orthopedic consult. (Id., AR 640.)
21         B.    Examining State Agency Consultants
22         On November 17, 2008, an orthopedic consultation was performed on Plaintiff by
23   Thomas J. Sabourin, MD, the consultative examiner. (Dkt. No. 11-7, AR 559–63.) In
24   the examination, Dr. Sabourin found that Plaintiff had full range of motion of both
25   shoulders but has pain over the trapezius muscle with shoulder range of motion. (Id., AR
26   561.) However, there was no tenderness over the shoulder or the scapula and provocative
27
                                                 10
28                                                                           3:19-CV-275-GPC-WVG
 Case 3:19-cv-00275-GPC-WVG Document 27 Filed 09/10/21 PageID.1026 Page 11 of 24




 1   test was negative. (Id.) Plaintiff has full range of motion of her elbows, no instability in
 2   her wrists and normal range of motion of her hands and fingers. (Id.) Dr. Sabourin
 3   concluded that Plaintiff “could only lift or carry 50 pounds occasionally and 25 pounds
 4   frequently,” “could stand and walk six hours of an eight-hour workday and sit for six
 5   hours of an eight-hour workday,” “has no posture limitations,” “has manipulative
 6   limitations,” and that she could “work with the left arm above the shoulder level only
 7   occasionally.” (Id., AR 563.) He also noted that “the left wrist ganglion excision is
 8   inconsequential” and that he feels she has “no gross or fine manipulation, as she has no
 9   need for assistive devices.” (Id.)
10          On November 19, 2012, Dr. Sabourin performed a second orthopedic consultation
11   on Plaintiff. (Dkt. No. 11-8, AR 767–71.) Plaintiff “complain[ed] of a throbbing pain
12   with any sitting or standing in the neck and left trapezius muscle” and used a “left wrist
13   brace for driving and at night” due to pain in her left arm. (Id., AR 767.) Examination
14   revealed that Plaintiff had normal range of motion of the shoulders, elbows, wrists,
15   hands, and fingers. (Id., AR 769.) He noted that while she had full range of motion on
16   the left shoulder, it was not as complete as on the right in abduction. (Id.) Dr. Sabourin
17   concluded that Plaintiff “has non-anatomical numbness in the left arm, but otherwise her
18   findings are relatively normal” and that although the “range of motion for her left
19   shoulder is slightly less than that of the right, [it] is slightly better than . . . normal for
20   Social Security purposes.” (Id., AR 771.) In addition, he noted she has pain syndrome
21   likely related to the excision of a tumor on that side. (Id.) Based on the evaluation, he
22   came to the same conclusion on and assessed that Plaintiff “could lift or carry 50 pounds
23   occasionally and 25 pounds frequently,” “could stand and walk six hours of an eight-hour
24   workday and sit for six hours of an eight-hour workday,” “has no postural limitation,”
25   “has manipulative limitations,” and that she could “work with the left arm above the
26   shoulder level only occasionally.” (Id.)
27
                                                      11
28                                                                                  3:19-CV-275-GPC-WVG
 Case 3:19-cv-00275-GPC-WVG Document 27 Filed 09/10/21 PageID.1027 Page 12 of 24




 1         C.     Non-Examining State Agency Consultants
 2         On December 13, 2012, R. Masters, M.D. reviewed Plaintiff’s DIB claim. (Dkt.
 3   No. 11-3, AR 54–66.) Dr. Masters found Plaintiff was not disabled and that “[m]edium
 4   RFC with [left upper extremity] limits” to be appropriate. (Id., AR 61, 65.) He found
 5   Plaintiff to be capable of lifting/carrying 50 pounds occasionally and 25 pounds
 6   frequently, stand/walk or sit for six hours in an eight-hour workday, and have
 7   manipulative limitations when reaching overhead with her left upper extremity but no
 8   limitations as to gross and fine manipulations. (Id., AR 63–64.) He concluded that while
 9   Plaintiff’s condition “results in some limitations in [her] ability to perform work related
10   activities,” the limitations do not prevent her from past work in electronics quality
11   assurance. (Id., AR 65.) Further, he noted that her condition was not severe enough to
12   keep her from working. (Id., AR 65–66.)
13         On April 12, 2013, V. Michelotti, M.D. reviewed Plaintiff’s DIB claim. (Id., AR
14   67–79.) Dr. Michelotti found that Plaintiff could lift/carry 50 pounds occasionally and 25
15   pounds frequently, stand/walk and sit for about six hours in an eight-hour workday, and
16   had postural limitations due to chronic left shoulder and wrist pain. (Id., AR 76.) She
17   also had limited limitations of reaching overhead with her left upper extremity which she
18   could do occasionally. (Id., AR 77.) He concluded that Plaintiff was not disabled and
19   had the RFC to perform her previous work in electronic quality assurance. (Id., AR 78.)
20 III.    First ALJ Decision
21         ALJ Mason D. Harrell, Jr. applied the five-step sequential framework to determine
22   that Plaintiff was not disabled. (Dkt. No. 11-3, AR 83–93.) At step one, the ALJ found
23   that Plaintiff had not engaged in substantial gainful activity during the period from her
24   alleged onset date of July 1, 2008, through her date last insured of December 31, 2012.
25   (Id., AR 85.) At step two, the ALJ found that Plaintiff had the following severe
26   impairments: cervical spondylosis, status post excision of tumor on the left side of her
27
                                                  12
28                                                                             3:19-CV-275-GPC-WVG
 Case 3:19-cv-00275-GPC-WVG Document 27 Filed 09/10/21 PageID.1028 Page 13 of 24




 1   neck, chronic left trapezial muscle pain, and ganglion cyst of the left wrist, status post
 2   excision of ganglion cyst.4 (Id.) At step three, the ALJ found that the evidence did not
 3   support a finding that the severity of Plaintiff’s impairments met or equaled the severity
 4   of the listings of the regulation. (Id., AR 85–86.)
 5          Prior to step four, the ALJ found that Plaintiff had the RFC to perform medium
 6   work as defined in 20 CFR § 404.1567(c). (Id., AR 86.) Specifically, the ALJ
 7   determined Plaintiff had the ability to lift or carry 50 pounds occasionally and 25 pounds
 8   frequently but was unable to perform work above shoulder level with the left arm and
 9   could only lift 2 pounds with the left hand; to be limited to using her left hand on an
10   occasional basis, performing fine manipulation, dexterity and constant pinch with her left
11   extremity no more than ten minutes every two hours, and occasionally engage in
12   repetitive lifting, gripping, or pinching with the left hand; and to sit and stand for six
13   hours out of an eight-hour workday with regular breaks. (Id.)
14          At step four, the ALJ found that Plaintiff was not capable of performing past
15   relevant work. (Id., AR 91–93.) However, she could perform the requirements of a
16   cashier, ticket taker, and bus monitor. (Id.) Thus, the ALJ concluded that Plaintiff was
17   not disabled at any time from the alleged onset date, July 1, 2008, through the date last
18   insured, December 31, 2012. (Id., AR 93.)
19 IV.      Appeals Council Review
20          Upon review on September 18, 2015, the Appeals Council remanded the case due
21   to the inconsistencies in the vocational expert testimony regarding the jobs cited on step
22   four and the Plaintiff’s limitations as identified in the RFC finding. (Id., AR 100–03.)
23
24
     4
25    Plaintiff alleges disability to her left shoulder and wrist. (Dkt. No. 11-3, AR 55.) However, records
     occasionally indicate that Plaintiff to be right-handed. (Dkt. No. 11-7, AR 461, 481, 517, 520, 522,
26   560.) The Court notes that Plaintiff is sufficiently ambidextrous enough to use her right hand “well
     enough to write and use eating utensils.” (Dkt. No. 11-7, AR 434; Dkt. No. 11-2, AR 21.)
27
                                                        13
28                                                                                      3:19-CV-275-GPC-WVG
 Case 3:19-cv-00275-GPC-WVG Document 27 Filed 09/10/21 PageID.1029 Page 14 of 24




 1   The Appeals Council found that the jobs identified by the vocational expert did not
 2   appear to have taken into consideration all the Plaintiff’s limitations as identified in the
 3   RFC finding. (Id., AR 100.) The Appeals Council instructed the ALJ, upon remand, to
 4   update the record with additional evidence concerning the claimant’s impairments and
 5   obtain supplemental evidence from a vocational expert to clarify the effect of the
 6   Plaintiff’s limitations on her occupational base. (Id., AR 101.) Specifically, the ALJ was
 7   instructed to “ask the vocational expert to identify examples of appropriate jobs and to
 8   state the incidence of such jobs in the national economy” and to “identify and resolve any
 9   conflicts between the occupational evidence provided by the vocational expert and
10   information in the Dictionary of Occupational Titles (DOT) and . . . the Selected
11   Characteristics of Occupations.” (Id.)
12   V.    Second ALJ Decision
13         On August 29, 2017, ALJ Eric V. Benham held a hearing and also inquired
14   whether Plaintiff had additional evidence. (Dkt. No. 11-2, AR 32.) Plaintiff submitted
15   post-hearing evidence that was admitted into the record. (Id., AR 16; Dkt. No. 11-9.)
16         In his decision, the ALJ applied the five-step sequential framework to determine
17   that Plaintiff was not disabled. (Dkt. No. 11-2, AR 18-22.) At step one, the ALJ found
18   that Plaintiff had not engaged in substantial gainful activity during the period from her
19   alleged onset date through her date last insured. (Id., AR 18.) At step two, the ALJ
20   found that Plaintiff had the following severe impairments: left shoulder disorder with
21   pain and left wrist disorder with pain. (Id.) At step three, the ALJ found that the record
22   did not establish medical signs, symptoms, or degree of functional limitation required to
23   “meet or equal” one of the listings of the regulation. (Id.)
24         Prior to step four, the ALJ determined that Plaintiff had the RFC to perform
25   medium work as defined in 20 CFR § 404.1567(c), to lift or carry 50 pounds occasionally
26   and 25 pounds frequently, sit and stand/walk for six hours in an eight-hour workday, and
27
                                                   14
28                                                                              3:19-CV-275-GPC-WVG
 Case 3:19-cv-00275-GPC-WVG Document 27 Filed 09/10/21 PageID.1030 Page 15 of 24




 1   occasionally engage in overhead work with the left upper extremity. (Id.) In making this
 2   finding, the ALJ gave greater weight to the opinions of the consultive examiner and State
 3   agency doctors than to Plaintiff’s treating physician. (Id., AR 21.)
 4           At step four, the ALJ found that Plaintiff could perform past relevant work as an
 5   inspector of electronics. (Id., AR 22.) Thus, the ALJ concluded that Plaintiff was not
 6   under a disability at any time from the alleged onset date through the date last insured.
 7   (Id.)
 8                                          DISCUSSION
 9   I.      Review Following Remand by the Appeals Council
10           Plaintiff argues that the law of case doctrine and rule of mandate both apply to
11   Social Security hearings under the authority of Stacy v. Colvin, 825 F.3d 563 (9th Cir.
12   2016) and contends that the second ALJ decision failed to comply with the Appeal
13   Council’s remand order. (Dkt. No. 18-1 at 4–5.) Defendant responds that the second
14   ALJ was permitted to take additional actions that were not inconsistent with the Appeals
15   Council’s remand order and that the law of case doctrine and rule of mandate are
16   inapplicable to this case. (Dkt. No. 20 at 6.)
17           In the Report, the Magistrate Judge concluded that the law of case doctrine and the
18   rule of mandate are inapplicable to the present matter, and that the ALJ acted in
19   accordance with the Appeals Council’s remand order. (Dkt. No. 24 at 8–10.) Plaintiff
20   objects to the Magistrate Judge’s Report asserting that the law of the case doctrine and
21   rule of mandate should apply to the present matter, and that regardless of the application,
22   the ALJ failed to address the inconsistency of the original decision and the instructions of
23   the Appeals Council. (Dkt. No. 25-1 at 2.) Defendant replies that the doctrines are
24   inapplicable to the case, and even if applicable, the second ALJ acted within the scope of
25   the Appeals Council’s order. (Dkt. No. 26 at 2–3.)
26
27
                                                   15
28                                                                             3:19-CV-275-GPC-WVG
 Case 3:19-cv-00275-GPC-WVG Document 27 Filed 09/10/21 PageID.1031 Page 16 of 24




 1         The Court concludes that Stacy v. Colvin does not support application of the law of
 2   the case doctrine and the rule of mandate to remands from the Appeals Council in the
 3   same way they would apply to a remand by a district court. Instead, the Court finds that
 4   ALJs are governed by 20 C.F.R. § 404.977 in their reconsideration of a case on remand
 5   from the Appeals Council.
 6         A.     Law of the Case Doctrine and Rule of Mandate
 7         “The doctrine [of the law of the case] is a judicial invention designed to aid in the
 8   efficient operation of court affairs and is founded upon the sound public policy that
 9   litigation must come to an end.” United States v. Smith, 389 F.3d 944, 948 (9th Cir.
10   2004) (citations and internal quotation marks omitted). “The law of the case doctrine
11   generally prohibits a court from considering an issue that has already been decided by
12   that same court or a higher court in the same case.” Hall v. City of Los Angeles, 697 F.3d
13   1059, 1067 (9th Cir. 2012). The rule of mandate provides that “any district court that has
14   received the mandate of an appellate court cannot vary or examine that mandate for any
15   purpose other than executing it.” Id.
16         The law of case doctrine and the rule of mandate are federal court rules and apply
17   in the context of social security cases when there is a federal court remand. In Stacy v.
18   Colvin, 825 F.3d 563 (9th Cir. 2016), the Ninth Circuit in a case of first impression held
19   that the law of the case doctrine and the rule of mandate apply to social security
20   administrative remands from a federal court in the same way they would apply to any
21   other case. However, Stacy did not involve a review by a district court of an ALJ’s
22   compliance with a remand by an Appeals Council and does not provide any authority to
23   extend it in the manner sought by Plaintiff.
24         Here, after an unfavorable decision by the first ALJ, Plaintiff sought review with
25   the Appeals Council which vacated the first ALJ’s decision and remanded the case to a
26   second ALJ. (Dkt. No. 11-3, AR 83–93; Dkt. No. 11-4, AR 170; Dkt. No. 11-3, AR 98–
27
                                                    16
28                                                                            3:19-CV-275-GPC-WVG
 Case 3:19-cv-00275-GPC-WVG Document 27 Filed 09/10/21 PageID.1032 Page 17 of 24




 1   102). There was no federal court remand order in this case. As such, Plaintiff’s reliance
 2   on Stacy v. Colvin is misplaced as it involved a federal remand order to an administrative
 3   agency, 825 F.3d at 566. As the Report notes, Plaintiff fails to demonstrate how the
 4   federal doctrines apply to proceedings confined within an administrative agency. (Dkt.
 5   No. 24 at 9.) The Court agrees that the law of the case doctrine and rule of mandate are
 6   inapplicable to this case. See Tyler v. Barnhart, No. C 06-3056 CW, 2007 WL 973527,
 7   at *8 (N.D. Cal. Apr. 27, 2007) (law of the case doctrine does not apply because the case
 8   “does not involve a remand order from the district court, but rather a remand order from
 9   the Appeals Council itself” and the remand order instructed “ALJ to make specific
10   findings, provide germane reasons, and obtain supplemental evidence as necessary.”)
11         B.     20 C.F.R. § 404.977
12         Although the law of the case doctrine has no application here, the Social Security
13   Regulations, 20 C.F.R. § 404.977(b), provides the instructions for an ALJ following
14   remand by the Appeals Council:
15         (b) Action by administrative law judge on remand. The administrative law
           judge shall take any action that is ordered by the Appeals Council and may
16
           take any additional action that is not inconsistent with the Appeals Council’s
17         remand order.
18
     20 C.F.R. § 404.977(b). The Supreme Court has long recognized that a federal agency is
19
     obliged to abide by the regulations it promulgates. See Vitarelli v. Seaton, 359 U.S. 535,
20
     545 (1959); Accardi v. Shaughnessy, 347 U.S. 260, 267 (1954). An agency's failure to
21
     follow its own regulations “tends to cause unjust discrimination and deny adequate
22
     notice” and consequently may result in a violation of an individual's constitutional right
23
     to due process. NLRB v. Welcome–American Fertilizer Co., 443 F.2d 19, 20 (9th
24
     Cir.1971). Where a prescribed procedure is intended to protect the interests of a party
25
     before the agency, “even though generous beyond the requirements that bind such
26
     agency, that procedure must be scrupulously observed.” Vitarelli, 359 U.S. at 547
27
                                                  17
28                                                                            3:19-CV-275-GPC-WVG
 Case 3:19-cv-00275-GPC-WVG Document 27 Filed 09/10/21 PageID.1033 Page 18 of 24




 1   (Frankfurter, J., concurring). Nonetheless, under the Social Security Act, circuit courts
 2   differ and even district courts within a circuit are divided on whether they may rule on
 3   whether an ALJ complied with an Appeals Council’s remand order. See Inteso v.
 4   Comm’r of Soc. Sec., Case No. 1:16–cv–1893, 2017 WL 9485668, at *9-10 (N.D. Ohio
 5   Oct. 4, 2017) (explaining different opinions of federal courts’ review of an ALJ’s failure
 6   to comply with an Appeals Council’s remand order); Huddleston v. Astrue, 826 F. Supp.
 7   2d 942, 954 (S.D.W. Va. 2011) (citing different courts’ approaches).
 8         In an unpublished decision, Tyler v. Astrue, 305 Fed. App’x 331, 332 (9th Cir.
 9   2008), the Ninth Circuit ruled “[t]he district court properly declined to evaluate whether
10   the ALJ's second decision satisfied the demands of the Appeals Council's remand . . . .
11   [F]ederal courts only have jurisdiction to review the final decisions of administrative
12   agencies. When the Appeals Council denied review of the ALJ's second decision, it made
13   that decision final, and declined to find that the ALJ had not complied with its remand
14   instructions.” Id. District courts in the Ninth Circuit have followed Tyler. See Caravia-
15   Moroianu v. Berryhill, No. CV 16-01848-RAO, 2018 WL 1187502, at *1 (C.D. Cal. Mar.
16   6, 2018) (while court would have jurisdiction to review the ALJ’s second unfavorable
17   decision to determine if it is supported by substantial evidence, it lacks jurisdiction to
18   review the intra-agency decision regarding whether the ALJ complied with the Appeals
19   Council’s order); Thompson v. Astrue, No. EDCV, 09–1182 AGR, 2010 WL 2991488, at
20   *2 (C.D. Cal. July 27, 2010) (“the Court’s role is to determine whether the ALJ's final
21   decision is supported by substantial evidence, not whether the ALJ complied with the
22   Appeals Council's remand order.”).
23         The Tyler decision did not address the effect of Vitarelli or whether § 404.977 was
24   intended to protect an interest of a party before the agency rather than to govern internal
25   agency procedures. Whereas in Pearl v. Comm'r of Soc. Sec., 394 F. Supp. 3d 762, 767-
26   68 (E.D. Mich. 2019), the district court ruled it had jurisdiction to address the question
27
                                                   18
28                                                                              3:19-CV-275-GPC-WVG
 Case 3:19-cv-00275-GPC-WVG Document 27 Filed 09/10/21 PageID.1034 Page 19 of 24




 1   whether an ALJ complied with a remand order issued by the Appeals Council when the
 2   Court adjudicates a civil action filed after a final decision by the Commissioner. The
 3   Pearl court found that § 404.977 “affords procedural protection to a claimant, much the
 4   same as other administrative regulations that routinely are reviewed after a final decision
 5   is issued by the Commissioner, such as the treating physician rule.” Id. at 767. As such,
 6   the court found it had the authority to review an agency's compliance with its procedures
 7   and remand a case when the ALJ fails to follow the regulations, even when substantial
 8   evidence otherwise might support the conclusions. Id. The Tenth Circuit followed suit in
 9   Noreja v. Comm'r, Soc. Sec. Admin., 952 F.3d 1172, 1880 (10th Cir. 2020), where it held
10   that it has subject matter jurisdiction to consider whether an ALJ complied with an
11   Appeals Council’s remand order.
12         Even if the Court concludes that it has jurisdiction to consider whether the second
13   ALJ complied with the Appeals Council’s remand order, the second ALJ did not ignore
14   the scope of the remand order and conducted proceedings consistent with the Appeals
15   Council’s order. The Appeals Council directed the ALJ to update the record with
16   additional available evidence about Plaintiff’s impairments for the period prior to the date
17   last insured and give further consideration to the treating and nontreating source opinions
18   and nonexamining source opinions and explain the weight given to these opinions as well
19   as to obtain supplemental evidence from a vocational expert to clarify the effect of the
20   assessed limitations on the claimant’s occupational base for the relevant period prior to
21   December 31, 2012. (Dkt. No. 11-3, AR 101.)
22         Plaintiff does not challenge the second ALJ’s decision on what the Appeals
23   Council ordered concerning updating the record concerning her impairments or the
24   vocational expert’s opinion clarifying the effect of the assessed limitations concerning
25   jobs in the national economy. Instead, she argues the second ALJ improperly reassessed
26   her RFC essentially concluding she can do more than the first ALJ determined.
27
                                                  19
28                                                                            3:19-CV-275-GPC-WVG
 Case 3:19-cv-00275-GPC-WVG Document 27 Filed 09/10/21 PageID.1035 Page 20 of 24




 1          However, on an administrative remand,5 an “ALJ is permitted to change his or her
 2   findings after remand.” Saiz v. Saul, Civil Action No. 19-cv-02826-PAB, 2021 WL
 3   1172673, at *3 (D. Colo. Mar. 29, 2021) (citing Miller v. Barnhart, 175 F. App’x 952,
 4   955-56 (10th Cir. 2006) (“Preclusion principle[s] . . . do not bind the ALJ to his earlier
 5   decision.”)). An ALJ is not bound by his earlier decision because “[t]o hold otherwise
 6   would discourage administrative law judges from reviewing the record on remand,
 7   checking initial findings of fact, and making corrections, if appropriate. We decline to
 8   constrain the ALJ in a manner not mandated by the regulations.” Campbell v. Bowen,
 9   822 F.2d 1518, 1522 (10th Cir. 1987); Hamlin v. Barnhart, 365 F.3d 1208, 1224 (10th
10   Cir. 2004) (stating that “[i]t was certainly within the ALJ's province, upon reexamining
11   [claimant's] record [after Appeals Council remand], to revise his RFC category”);
12   Houston v. Sullivan, 895 F.2d 1012, 1015 (5th Cir. 1989) (“Once the case was remanded
13   to the ALJ to gather more information about the extent of [claimant's] disability, the ALJ
14   was free to reevaluate the facts.”). In this case, the second ALJ reassessed Plaintiff’s
15   RFC and concluded she can do more than the first ALJ assessed. Under § 404.977(b),
16   this was not error. See id. Per the Appeal Council’s order, the second ALJ allowed
17   Plaintiff to submit post-hearing evidence which she provided. (Dkt. No. 11-2, AR 32-33;
18   Dkt. No. 11-9.) However, the post-hearing evidence consists of Kaiser Permanente
19   records from 2014 to 2016 and address other maladies than those alleged in this case,
20   such as irritable bowel syndrome, constipation, and urinary urgency and do not support
21
22
23   5
       The Court notes that the standard on the law of the case/rule of mandate is more stringent where the
     ALJ may not revisit issues already decided and may only address what the district court specifically
24   ordered on remand. See Allen v. Astrue, No. CV 09–7239 JCG, 2010 WL 4825925, at *5-6 (C.D. Cal.
25   Nov. 2, 2010) (prior ALJ RFC determination was the law of the case and could not be altered by
     subsequent ALJ on remand); Ischay, 383 F. Supp. 2d at 1215 (ALJ’s decision exceeded scope of the
26   court’s remand order).

27
                                                        20
28                                                                                      3:19-CV-275-GPC-WVG
 Case 3:19-cv-00275-GPC-WVG Document 27 Filed 09/10/21 PageID.1036 Page 21 of 24




 1   her claims of disability. (See id.) In addition, in compliance with the Appeal Council’s
 2   order, the ALJ, at the hearing, had a vocational expert assess Plaintiff’s limitations based
 3   on her occupational base. (Dkt. No. 11-2, AR 22, 42-42.) In her motion, Plaintiff has not
 4   challenged these actions. Accordingly, the Court DENIES Plaintiff’s motion for
 5   summary judgment on this issue.
 6   II.   Weight of Medical Evidence
 7         Next, Plaintiff also argues that the ALJ should have given controlling weight to
 8   Plaintiff’s treating physician, Dr. Balourdas. (Dkt. No. 18-1 at 6.) Defendant contends
 9   that proper weight was provided to Plaintiff’s treating physician. (Dkt. No. 21 at 3). The
10   Magistrate Judge concluded that the ALJ did not err by giving controlling weight to the
11   consultative examiner and State agency doctor over the Plaintiff’s treating physician.
12   (Dkt. No. 24 at 10–12). Plaintiff objects to the Report asserting that the second ALJ did
13   not properly explain why little weight was given to Plaintiff’s treating physician. (Dkt.
14   No. 25.) Defendant replied that the second ALJ provided specific and legitimate reasons
15   for discounting the treating physician’s opinion. (Dkt. No. 26.)
16         In social security disability cases, the ALJ must consider all medical opinion
17   evidence. See C.F.R. § 404.1527(b), (c). Generally, the opinion of the treating physician
18   is entitled to more weight than the opinion of an examining physician, and more weight is
19   given to the opinion of an examining physician than a non-examining physician.
20   Garrison, 759 F.3d at 1012. An ALJ must “give more weight to medical opinions from .
21   . . treating sources, since these sources are likely to be the medical professionals most
22   able to provide a detailed, longitudinal picture of . . . [the] medical impairment(s) and
23   may bring a unique perspective to the medical evidence that cannot be obtained from the
24   objective medical findings alone or from reports of individual examinations, such as
25   consultative examinations or brief hospitalizations.” 20 C.F.R. § 404.1527(c)(2). A
26   treating physician’s opinion is “given controlling weight so long as it is well-supported
27
                                                  21
28                                                                             3:19-CV-275-GPC-WVG
 Case 3:19-cv-00275-GPC-WVG Document 27 Filed 09/10/21 PageID.1037 Page 22 of 24




 1   by medically acceptable clinical and laboratory diagnostic techniques and is not
 2   inconsistent with the other substantial evidence in the claimant’s case record.” Trevizo v.
 3   Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (citing 20 C.F.R. § 404.1527(c)(2)).
 4         The ALJ may reject a treating or examining physician's uncontradicted medical
 5   opinion by providing clear and convincing reasons. Id. (citation omitted). If a treating
 6   physician’s opinion is contradicted, however, it may be rejected for “specific and
 7   legitimate reasons that are supported by substantial evidence in the record.” Id. (citation
 8   omitted). The ALJ can meet the requisite specific and legitimate standard “by setting out
 9   a detailed and thorough summary of the facts and conflicting clinical evidence, stating his
10   interpretation thereof, and making findings.” Reddick v. Chater, 157 F.3d 715, 725 (9th
11   Cir. 1998) (quoting Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)). While the
12   ALJ “need not discuss all evidence presented” to him, the ALJ must explain why
13   significant and probative evidence has been rejected. Vincent on Behalf of Vincent v.
14   Heckler, 739 F.2d 1393, 1394–95 (9th Cir. 1984). An ALJ errs by completely ignoring
15   medical evidence without providing specific and legitimate reasons for doing so. Smolen
16   v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996); Marsh v. Colvin, 792 F.3d 1170, 1172–73
17   (9th Cir. 2015) (“Because a court must give ‘specific and legitimate reasons’ for rejecting
18   a treating doctor’s opinions, it follows even more strongly that an ALJ cannot in its
19   decision totally ignore a treating doctor and his or her notes, without even mentioning
20   them.”).
21         Here, the Court finds that the second ALJ erred by ignoring and failing to consider
22   Plaintiff’s treating physicians treating her chronic neck and left upper extremity pain at
23   Kaiser Permanente from October 2009 through September 2010, the time relevant to
24   determining Plaintiff’s disability. (Dkt. No. 11-8, AR 600-70.) In fact, the second ALJ’s
25   opinion that Plaintiff received no treatment for her alleged left shoulder injury from
26   August 2007 to November 2012, (Dkt. No. 11-2, AR 20), is belied by the Kaiser
27
                                                  22
28                                                                            3:19-CV-275-GPC-WVG
 Case 3:19-cv-00275-GPC-WVG Document 27 Filed 09/10/21 PageID.1038 Page 23 of 24




 1   Permanente records, (see Dkt. No. 11-8, AR 600-70). The second ALJ also noted that
 2   that during this time, she was only taking ibuprofen three times a week, (Dkt. No. 11-2,
 3   AR 20); however, the records show that she took Nortriptyline, went to physical therapy
 4   and received “trigger point injections” and “left subacromial injections.” (Dkt. No. 11-8,
 5   600-70.)
 6          An ALJ cannot selectively rely on only certain portions of the record to support his
 7   conclusion and ignoring other relevant and material records that may support a contrary
 8   conclusion. See Holohan v. Massanari, 246 F.3d 1195, 1207-08 (9th Cir. 2001) (holding
 9   an ALJ cannot selectively rely on some entries in plaintiff's records while ignoring
10   others). Because the second ALJ failed to consider the treating records of Kaiser
11   Permanente, the second ALJ erred and his opinion rejecting the treating physician’s
12   opinion in favor of the consultative examiner’s opinion is not supported by substantial
13   evidence.6 Therefore, for other reasons, the Court GRANTS Plaintiff’s motion for
14   summary judgment.
15   III.   Remand for Further Proceedings Is Appropriate
16          The Court has discretion and may remand the case “either for additional evidence
17   and findings or to award benefits.” Smolen, 80 F.3d at 1292. In general, when the Court
18   reverses an ALJ’s decision “the proper course, except in rare circumstances, is to remand
19   to the agency for additional investigation or explanation.” Benecke v. Barnhart, 379 F.3d
20   587, 595 (9th Cir. 2004).
21          This case does not involve the rare circumstance warranting an award of benefits.
22   The second ALJ failed to consider relevant and material medical records from Plaintiff’s
23   treating physicians at Kaiser Permanente when he placed greater weight to the opinions
24
25
26   6
      The Court notes that the first ALJ considered the records from Kaiser Permanente. (See Dkt. No. 11-3,
     AR 89.)
27
                                                       23
28                                                                                    3:19-CV-275-GPC-WVG
 Case 3:19-cv-00275-GPC-WVG Document 27 Filed 09/10/21 PageID.1039 Page 24 of 24




 1   of the consultative examiner, Dr. Sabourin over the opinion of Plaintiff’s treating
 2   physician, Dr. Balourdas. Therefore, the full record was not considered by the ALJ, and
 3   further proceedings are necessary for a proper disability determination, and the Court
 4   REMANDS the case to the Commissioner of Social Security for further administrative
 5   proceedings.
 6                                        CONCLUSION
 7         Based on the foregoing review of the relevant law and the administrative record,
 8   the Court DECLINES TO ADOPT the Report, GRANTS Plaintiff’s motion for
 9   summary judgment, DENIES Defendant’s motion for summary judgment, and
10   REMANDS the case to the Commissioner of Social Security for further administrative
11   proceedings.
12         IT IS SO ORDERED.
13   Dated: September 10, 2021
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                  24
28                                                                            3:19-CV-275-GPC-WVG
